883 F.2d 75
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Tawana HIGGINS, Plaintiff-Appellant,v.Shirley NEWHOUSE;  Russell Newhouse;  Christine Raszka;Wendy Evans;  Northwest Airlines, Inc., a MinnesotaCorporation, doing business in Wayne County, Michigan,jointly and severally, Defendants-Appellees.
No. 89-1568.
United States Court of Appeals, Sixth Circuit.
Aug. 22, 1989.

Before NATHANIEL R. JONES and MILBURN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
The plaintiff appeals several orders issued by the district court which dismissed her claims against the defendants.  The defendants move for dismissal of the appeal for lack of jurisdiction or, alternatively, for the plaintiff's failure to comply with rules of this Court, and request costs.  The plaintiff responds in opposition and also requests costs and attorney's fees.


2
The plaintiff appeals the denial of her motion for reconsideration of a partial summary judgment in favor of the defendants and additional orders issued by the district court on the same day.  At the time these orders were issued, counterclaims against the plaintiff remained pending without certification under Rule 54(b), Fed.R.Civ.P.  After the appeal was taken, the district court remanded the counterclaims to the state court from which the case was removed.  The defendants moved for reconsideration of the order of remand, and that motion is still pending.  Accordingly, the counterclaims remain pending.


3
Absent certification under Fed.R.Civ.P. 54(b), an order disposing of fewer than all the claims or parties involved in the action generally is not appealable.    Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 60 (6th Cir.1986);  William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam).  Accordingly, we conclude that we have no jurisdiction in this appeal.


4
We are not convinced that the defendants have been prejudiced by the non-service of which they complain, nor does it appear at this time that the plaintiff has abused the appellate process.  We therefore decline to award costs to either party.


5
It is ORDERED that the motion to dismiss is granted, and this appeal is dismissed without prejudice to the plaintiff's right to appeal the final judgment in this case.  The plaintiff's and defendants' requests for costs are also denied.